The enactment of a Liquor Tax Law is an exercise of the police power.
The law provides, subject to numerous restrictions, that a liquor tax certificate may issue to one making due application for the same. It also enacts that at each biennial town meeting the question may be submitted to the electors under certain conditions to determine whether liquors shall be sold *Page 98 
under the provisions of the act; this is the exercise of "local option."
It would seem to be the reasonable and necessary construction of the act that the liquor tax certificate is issued subject to all its provisions, and that every certificate holder is subjected to the peril of the electors of the town in which he is selling liquors determining at the biennial town meeting that for the next two years such sale in said town is unlawful.
I am of opinion that such adverse vote is a legal cancellation of the liquor tax certificate in the legitimate exercise of the police power.
Whether the people of the state, having issued a certificate for the term of one year, ought to restore to the holder the prorata amount of the license fee paid by him for the certificate, is a consideration to be addressed to the legislature.
The relator as a certificate holder insists that in case of an adverse vote during the life of his certificate, the legal effect is to suspend the same until such time as the sale thereunder becomes legal. In other words, the suspension of the certificate would be for two years at least and might be for four, six or eight or more years, according to the expressed will of the electors at the poll. If this is the correct construction of the statute, it would require persons engaged in the erection of a church, schoolhouse, private dwelling or other structure, coming within the protection of the statute, to inquire at their peril whether there were premises within the statutory limit liable to be used for the sale of liquors, to be drunk upon the premises where sold, by reason of the revival of liquor tax certificates held in suspension for a long term of years.
This is an unreasonable construction of the statute and liable to lead to the erection of churches, schools and dwellings in close proximity to the objectionable places, from the pernicious influences of which the statute was designed to protect them.
The various cases cited in this court are wholly distinguishable in principle from the one at bar. *Page 99 
It is true that the vote of the electors operates to compel an involuntary suspension of the sale of liquors by the holder of the certificate, but it is for reasons not considered or involved in the cases cited.
We have here a clear exercise of the police power, delegated by the legislature to the electors of certain localities in the state, and, as before intimated, the rational construction of the statute leads to the conclusion that every certificate holder receives the same subject to the exercise of that power.
The order appealed from should be reversed, with costs.
PARKER, Ch. J., CULLEN and WERNER, JJ., concur with O'BRIEN, J.; BARTLETT, J., reads dissenting opinion, and MARTIN and VANN, JJ., concur in result.
Order affirmed.